Case 2:20-cv-09164-GW-SHK Document 13 Filed 03/23/21 Page 1 of 2 Page ID #:25


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

Case No.       2:20-cv-09164-GW-SHK                                               Date: March 23, 2021

Title: Anthony Eugene Moore v. Andrew Saul



Present: The Honorable Shashi Kewalramani, United States Magistrate Judge


                 D. Castellanos                                                    Not Reported
                 Deputy Clerk                                                     Court Reporter


      Attorney(s) Present for Plaintiff(s):                          Attorney(s) Present for Defendant(s):
                  None Present                                                     None Present


Proceedings (IN CHAMBERS):                 Order To Show Cause


        On October 6, 2020, Plaintiff Anthony Eugene Moore (“Plaintiff”), filed a Complaint
(“Complaint” or “Compl.”) seeking judicial review of a decision of the Commissioner of Social
Security (“Commissioner” or “Defendant”). Electronic Case Filing Number (“ECF No.”) 1,
Compl. On October 8, 2020, the Court issued its Case Management Order (“CMO”) in which the
Court set the litigation deadlines for the parties. ECF No. 9, CMO. Pursuant to the CMO,
Defendant was required the serve the certified administrative record (“CAR”) on Plaintiff and
electronically file a notice of service of the CAR with the Court by January 18, 2021.

         However, pursuant to the Order of the Chief Judge 20-074 (“Order 20-074”) 1 that was
issued on April 17, 2020, all deadlines were stayed until “the Commissioner of Social Security
either: (a) files a proof of service showing service of the CAR on Plaintiff; or (b) files the CAR
directly with the District Court.” Consequently, but for Order 20-074, Defendant would have been
required to serve the CAR on Plaintiff, and file notice of service of the CAR on Plaintiff with the
Court, over two month ago on January 18, 2021. On February 26, 2021, the Court ordered
Defendant to, by no later than March 4, 2021, file a status report regarding the status of the
preparation and service of the CAR on Plaintiff. ECF No. 12, Order Re: Status of CAR.

///

///


1
 See United States District Court, Central District of California, Order 20-074,
https://www.cacd.uscourts.gov/sites/default/files/documents/Order_20-074.pdf (last accessed Feb. 23, 2021).

    Page 1                               CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk: DC
Case 2:20-cv-09164-GW-SHK Document 13 Filed 03/23/21 Page 2 of 2 Page ID #:26


         As of the date of this order, Defendant has not provided a status report as ordered.
Accordingly, Defendant is ordered to show cause (“OSC”) by March 31, 2021 why Defendant
should not be sanctioned for failure to follow Court orders. Defendant can satisfy this OSC by
filing a status report with the Court as previously ordered by the above date.

       IT IS SO ORDERED.




  Page 2                          CIVIL MINUTES—GENERAL                Initials of Deputy Clerk: DC
